Case 2:19-cv-02293-GAM Document6 Filed 07/12/19

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

ANDREW R. PERRONG :
Plaintiff, ; No.: 19-2293
i ‘

PROSPERITY REAL ESTATE &
INVESTMENT SERVICES LLC,
PROSPERITY INDUSTRIES LLC,
KIRK RAYMOND WAECHTER,
ALEXANDRA GABRIELLE GIRAUD,
USA REALTY GROUP INC.,, and
ROBERT STANLEY TRIPKA
Defendants.

 

JOINT STIPULATION TO DISMISS

Plainnff ANDREW R. PERRONG (‘Plaintiff’) and defendants PROSPERITY REAL
ESTATE & INVESTMENT SERVICES LLC, PROSPERITY INDUSTRIES LLC, KIRK
RAYMOND WAECHTER, and ALEXANDRA GABRIELLE GIRAUD (collectively, “Prosperity
Defendants”) voluntarily and respectfully move this Honorable Court to dismiss with prejudice any
and all claims and/or judicial demands of any kind or description brought by Plaintiff against
Prosperity Defendants in connection with the above-captioned matter, with all parties to bear their

own costs. This dismissal does not include defendants USA REALTY GROUP INC. or ROBERT

STANLEY TRIPKA.

Page 1 of 2
Case 2:19-cv-02293-GAM Document6 Filed 07/12/19 Page 2 of 2

WHEREFORE, it is hereby ORDERED, ADJUDGED AND DECREED that any and all
claims asserted by PLAINTIFF against PROSPERITY DEFENDANTS are hereby dismissed, with
prejudice, with cach party to bear their own respective costs. This dismissal does not include

defendants USA REALTY GROUP INC. or ROBERT STANLEY TRIPKA,

Signed this day of , 2019,

 

United States District Court Judge

Efe 2, FEC

 

Andrew R. Perrong Sean P, Whalen, Esquire
1657 The Fairway #131 Vintage Law, LLC
Jenkintown, PA 19046 6 Coulter Avenue, Suite 1000
Pro Se Plaintiff Ardmore, PA 19003
A Counsel for Prosperity Real Estate C» Investment
Dated: June e/ , 2019 Services LLC, Prosperity Industries LLC, Kirk

Raymond Waechter, Alexandra Gabrielle Giraud

Dated: June 27. 2019
